internal_revenue_service department of the treasury number release date index number in re washington dc person to contact melissa arndt id telephone number refer reply to cc intl br3-plr-115040-00 date date legend taxpayer business x date a customer dear this is in response to your letter dated date requesting a ruling that the bulgarian withholding_tax described in article of the bulgarian corporate_income_tax act bcita imposed on certain income that is not derived from a permanent_establishment bulgarian withholding_tax qualifies as a tax in lieu of a tax on income under sec_903 of the internal_revenue_code code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling all of the information submitted is subject_to verification on examination further our analysis and conclusion is based upon a certified english translation of the bcita as promulgated in bulgaria’s state gazette no on date and as amended in and subsequent amendments to the bcita may change our analysis and conclusion with respect to the bulgarian withholding_tax for affected years this ruling is conditioned on the accuracy of the translation as provided by the taxpayer the internal_revenue_service has made no independent verification of the accuracy of the translation of the foreign law supplied the information submitted for consideration is summarized below taxpayer a united_states subchapter_s_corporation develops and implements standardized computer_software for customers engaged in business x taxpayer developed a software application software which it licenses worldwide in connection with licensing its software taxpayer provides implementation-related plr-115040-00 technical services and support to software licensees on date a taxpayer entered into a multi-year license and implementation agreement agreement with customer a bulgarian company engaged in business x and headquartered in sofia bulgaria pursuant to the terms of the agreement customer acquired a nonexclusive license to use taxpayer’s software for business x purposes including rights to software operating manuals future modifications enhancements supplements and alterations to the software taxpayer agreed to assist customer in the selection installation and certification of the hardware system software software security third-party software telecommunications and operational procedures finally throughout the term of the agreement taxpayer is obligated to support the most recent upgrades to the software making u s personnel available for telephone consultation or computer-to-computer diagnosis at all times taxpayer will implement the software in three phases over an month period during the implementation taxpayer’s employees will conduct all software-related activities within customer’s facilities taxpayer represents that pursuant to the agreement customer will pay to taxpayer amounts in the form of royalties and consideration for technical services that will be subject_to the bulgarian withholding_tax taxpayer further represents that bulgaria under article sec_3 and of the bcita has a tax on realized net_income that is generally imposed on bulgarian taxpayers including foreign persons doing business in bulgaria and taxpayer will not be subject_to such bulgarian tax on realized net_income because taxpayer will not be engaged in business activities in bulgaria certain entities are subject_to the bulgarian withholding_tax with respect to income eg royalties and income from technical services that is not derived from a permanent_establishment bcita art article of the bcita provides that the base for the bulgarian withholding_tax is the gross amount of income from interest payments royalties consideration for technical services and rental payments the bulgarian withholding_tax is imposed at a rate of bcita art the bcita does not contain any provisions conditioning the liability for any of the taxes imposed by it on the availability of a credit for such tax against income_tax_liability of another country article of the bcita provides that tax subjects under the bcita include local and foreign persons tax subjects are the bearers of the tax_liability bcita art sec_901 of the code allows a foreign_tax_credit for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country sec_903 of the code provides that the term income_war_profits_and_excess_profits_taxes includes a tax paid in lieu of a tax on income war profits or excess profits otherwise generally imposed by a foreign_country a foreign levy is a tax in lieu of an income_tax if and only if it is a tax within the meaning of sec_1_901-2 of the regulations and it meets the substitution requirement set forth in sec_1_903-1 of the plr-115040-00 regulations sec_1_903-1 sec_1_901-2 of the regulations provides that only the person by whom the tax is considered paid for purposes of sec_901 and sec_903 of the code is the person on whom foreign law imposes legal liability for such tax even if another person remits such tax for purposes of sec_1_901-2 sec_1_901-2a and sec_1 of the regulations the person on whom foreign law imposes such liability is referred to as the taxpayer sec_1_901-2 before determining the creditability of a foreign tax under sec_901 or sec_903 of the code it must first be established that the levy is separate from others imposed by the foreign taxing authority for purposes of sec_901 and sec_903 of the code whether a single levy or separate levies are imposed by a foreign_country depends upon u s principles and not on whether foreign law imposes the levy or levies in a single or separate statutes sec_1_901-2 where the base of a levy is different in_kind and not merely in degree for different classes of persons subject_to the levy the levy is considered to impose separate levies for such classes of persons id the bulgarian withholding_tax is imposed on the gross amount of limited specifically enumerated categories of income the generally imposed levy under the bcita is imposed on a base of realized net_income the bulgarian withholding_tax and the generally imposed levy under the bcita are each computed by reference to a separate base accordingly the bulgarian withholding_tax and the generally imposed levy under the bcita are separate levies for purposes of sec_901 and sec_903 a foreign levy qualifies as a tax within the meaning of sec_1_901-2 of the regulations if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes principles of u s law are used to determine whether a foreign levy requires a compulsory payment pursuant to a foreign country’s authority to levy taxes id a foreign levy is not pursuant to a foreign country’s authority to levy taxes and thus is not a tax to the extent a person subject_to the levy receives or will receive directly or indirectly a specific_economic_benefit from the foreign_country in exchange for payment pursuant to the levy id sec_1_903-1 of the regulations provides that a foreign tax satisfies the substitution requirement if the tax in fact operates as a tax imposed in substitution for and not in addition to an income_tax or a series of income taxes otherwise generally imposed a foreign tax satisfies the substitution requirement only to the extent that liability for the foreign tax is not dependent by its terms or otherwise on the availability of a credit for the foreign tax against income_tax_liability to another country sec_1_903-1 the bulgarian withholding_tax satisfies the substitution requirement of sec_1_903-1 because it operates as a tax imposed in substitution for and not in addition to the otherwise generally imposed bulgarian tax on realized net_income further liability for plr-115040-00 bulgaria’s withholding_tax on income from royalties and consideration for technical services does not depend on the availability of a credit for foreign tax against the income_tax_liability to another country finally taxpayer represents that pursuant to the bcita legal liability for the bulgarian withholding_tax is imposed on taxpayer even though a party other than taxpayer will be required to remit payment of such tax to the bulgarian government based solely on the information and representations submitted without opining thereon and assuming that bulgaria has a generally imposed tax on realized net_income that qualifies as an income war profits or excess_profits_tax described in sec_901 of the code taxpayer is not receiving a specific_economic_benefit as described in sec_1_901-2 taxpayer is not subject_to bulgaria’s generally imposed tax on realized net_income and the bcita is not retroactively materially amended in such a way that would change our analysis we conclude that the bulgarian withholding_tax is a tax in lieu of a tax on income war profits or excess profits for purposes of sec_903 of the code subsequent amendments to the bcita applicable to prospective taxable years may change our analysis and conclusion with respect to the bulgarian withholding_tax finally this conclusion is based on taxpayer’s representation that taxpayer is subject_to the bulgarian withholding_tax and legally liable for that tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the characterization of the payments from customer to taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second taxpayer_representative sincerely anne o’connell devereaux assistant to the branch chief branch office of the associate chief_counsel international
